Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 MILLBURN MALL HOLDINGS, LLC,

               Plaint jff
                                                         Civil Action No. 19-205 12
 V.
                                                           OPINION & ORDER
 WALGREEN EASTERN CO., INC.,

                Defendant.



John Michael Vazpuez, U.S.D.J.

       Currently pending before the Court is Plaintiff Millburn Mall Holdings, LLC’s (“MMH”)

motion to remand. D.E. 11. Defendant Walgreen Eastern Co., Inc. (“Walgreens”) opposed the

motion, D.E. 12, and MMH filed a brief in reply, D.E. 13.’ The Court reviewed the parties’

submissions in support and opposition, and decided the motion without oral argument pursuant to

Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below, MMH’s motion is

GRANTED and this case is REMANDED to the Superior Court of New Jersey.

       I.     BACKGROUND

       This case involves a commercial lease dispute between Walgreens, the tenant, and MMH,

the owner and operator of a shopping center in Vauxhall, New Jersey. On October 29,2019, MMH

filed a Verified Complaint (the “Complaint”) against Defendant in the Superior Court of New



‘The Court will refer to MMH’s brief in support of its motion to remand, D.E. 11-1, as “P1. Br.”;
Walgreens’ opposition to MMH’s motion, D.E. 12, as “Def. Opp.”; and MMH’s reply brief, D.E.
13, as “P1. Reply.”
Jersey, Chancery Division, Union County (the “State Court”) after learning that Walgreens

planned to close its location in MMH’s shopping center. Notice of Removal                    ¶ 2, D.E.   1; see also

Compl.   ¶ 32.    Seeking injunctive relief, MMH’s Complaint was based on the anticipatory breach

of a continuous operations clause (“Operating Covenant”) in the lease agreement (“Lease”)

between the parties. Notice of Removal ¶ 12.

         In 2009, Walgreens assumed the Lease from the bankruptcy estate of Drug Fair Group,

Inc., (the “Bankruptcy Proceeding”).        Id.   ¶   10.   Through the Bankruptcy Proceeding, the

bankruptcy court entered an order (the “Bankruptcy Order”) that modified the Lease by striking

the Operating Covenant pursuant to 11 U.S.C.      § 365(0.    Id.   ¶   11. The parties dispute the effect of

the Bankruptcy Order on the Lease.

         On November 1, 2019, the State Court issued a consent order requiring Walgreens to

maintain its stock at the store pursuant to Operating Covenant until the Court decided MMH’s

motion for temporary restraints and a preliminary injunction. Id.               ¶   6. On November 19, 2019,

Walgreens filed a Notice of Removal, asserting that this Court has jurisdiction pursuant to 28

U.S.C.   §     1331 and 1334, and that the case may be removed pursuant to              §   1441 and 1452.2 Id.   ¶
13. On January 24, 2020, MMH filed the instant motion for remand. D.E. 11. Walgreens opposes

the motion. D.E. 12.

         II.       LAW & ANALYSIS

         A motion to remand is generally governed by 28 U.S.C.              §       1447(c), which provides that

removed cases shall be remanded “[i]f at any time before final judgment it appears that the district




2 Walgreens filed its Notice of Removal before the state court decided MMH’s motion for
temporary restraints and a preliminary injunction. After removal, however, the parties agreed that
Walgreens would continue to maintain its stock as required by the Consent Order until this motion
to remand was decided. D.E. 4.
                                                      2
court lacks subject matter jurisdiction.”        District courts must have original subject matter

jurisdiction to hear a case that is removed from state court. 28 U.S.C.          §   1441(a). The party

removing the action has the burden of establishing that federal jurisdiction exists. Steel Valley

Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d         Cir. 1987). Removal statutes are
“strictly construed and all doubts should be resolved in favor of remand.” Id.

       Walgreens contends that this Court has original jurisdiction under 28 U.S.C.             §   1334

because the effect of the Lease turns on interpreting the Banlcruptcy Order and is thus removable

pursuant to 28 U.S.C.     §   1452. See Def. Opp. at 5—6. Section 1334 pertains to bankruptcy cases

and proceedings under title 11 of the Bankruptcy Code, while Section 1452 governs the removal

of claims related to Section 1334. Specifically, Walgreens argues that this case “arises under” and

“arises in” the Bankruptcy Proceeding because the Bankruptcy Order modified the Lease language

at issue in this action. See id. at 4—6, 6—11. Section 1452 provides as follows:

                  (a) A party may remove any claim or cause ofaction in a civil action
                  other than a proceeding before the United States Tax Court or a civil
                  action by a governmental unit to enforce such governmental unit’s
                  police or regulatory power, to the district court for the district where
                  such civil action is pending, tf such district court has jurisdiction of
                  such claim or cause ofaction under section 1334 of this title.

                  (b) The court to which such claim or cause of action is removed may
                  remand such claim or cause of action on any equitable ground. An
                  order entered under this subsection remanding a claim or cause of
                  action, or a decision to not remand, is not reviewable by appeal or
                  otherwise by the court of appeals under section 158(d), 1291, or
                  1292 of this title or by the Supreme Court of the United States under
                  section 1254 of this title.

28 U.S.C.   §   1452 (emphases added).


  While Walgreens asserted that the Court has jurisdiction over this matter pursuant to Section
1331 in its Notice of Removal, it now only argues that the Court has jurisdiction pursuant to
Section 1334 and does not raise federal question jurisdiction. Accordingly, the Court does not
address jurisdiction under Section 1331.


                                                     3
        Section 1334 provides in relevant part as follows:

                  (a) Except as provided in subsection (b) of this section, the district
                  courts shall have original and exclusive jurisdiction of all cases
                  under title 11.

                  (b) Except as provided in subsection (e)(2), and notwithstanding any
                  Act of Congress that confers exclusive jurisdiction on a court or
                  courts other than the district courts, the district courts shall have
                  original but not exclusive jurisdiction of all civil proceedings arising
                  under title 11, or arising in or related to cases under title 11.

                  (c)(l) Except with respect to a case under chapter 15 of title 11,
                  nothing in this section prevents a district court in the interest of
                  justice, or in the interest of comity with State courts or respect for
                  State law, from abstaining from hearing a particular proceeding
                  arising under title 11 or arising in or related to a case under title 11.

                  (2) Upon timely motion of a party in a proceeding based upon a State
                  law claim or State law cause of action, related to a case under title
                  11 but not arising under title 11 or arising in a case under title 11,
                  with respect to which an action could not have been commenced in
                  a court of the United States absent jurisdiction under this section,
                  the district court shall abstain from hearing such proceeding if an
                  action is commenced, and can be timely adjudicated, in a State
                  forum of appropriate jurisdiction.

28 U.S.C.   §   1334. Section 1334(a) addresses cases “under” title 11. Cases “under” title 11 are the

bankruptcy petitions themselves. &oe v. Flaherty, 436 F.3d 209, 216 (3d Cir. 2006). Section

1334(a) is not at issue here.

        Section 1334(b) applies to civil matters “arising under” title 11, “arising in” cases under

title 11, or “related to” cases under title 11. 28 U.S.C.      §   1334(b). Section 1334(c)(l) concerns

discretionary abstention, while Section 1334(c)(2) addresses mandatory abstention. Mandatory

abstention, in addition to other requirements, only pertains to a state matter that is “related to” a

case under title 11      it does not apply to the “arising under” and “arising in” categories. Id. at   §
1 334(c)(2).




                                                      4
       As an alternate argument, MMH asserts that the mandatory abstention provision applies

because its state case “relates to” a matter under title 11. Pt. Br. at 14. Walgreens, however,

appears to forego the “relates to” argument, instead asserting that this case “arises under” and

“arises in” the Bankruptcy Proceeding because the Bankruptcy Order modified the Lease language

at issue in this action. Def. Opp. at 4—6,6—11. Thus, the mandatory abstention provision of Section

1334(c)(2) is not at issue,4 and the Court only analyzes the “arises under” and “arises in”

requirements. One is needed for the Court to have jurisdiction pursuant to Section 1334(b). Yet,

even if the Court does have jurisdiction under Section 1334(b), it can still exercise discretion and

abstain pursuant to Section 1334(c)(1).

       In Stoe, the Third Circuit reviewed the “arises under” and “arises in” requirements. 436

F.3d at 216-19. In that case, the plaintiff signed a severance agreement with his company; the

severance was 5648,000 payable in biweekly amounts of S 13,500. Id. at 211. The plaintiffs

company was a division of a parent corporation.        Id.   Approximately four months after the

payments began, the parent company filed for Chapter 11 banlauptcy in the Southern District of




“Of course, if the current matter did “relate to” a case under title 11, the Court would be subject
to the mandatory abstention provision. Whether a matter is “related to” a title 11 matter is
determined by the standard set forth in Pacor, Inc. v, Higgins, 743 F.2d 984 (3d Cir.1984),
overruled in part by Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 124—25 (1995), or if the
matter is brought post-confirmation, by the “close nexus” standard articulated in In re Resorts
International, Inc., 372 F.3d 154 (3d Cir. 2003). See In re Seven Fields Dcv. corp., 505 F.3d 237,
263-65 (3d Cir. 2007) (confirming the Pacor standard and holding that the Resorts test “is
applicable to ‘related to’ jurisdiction over any claim or cause of action filed post-confirmation,
regardless of when the conduct giving rise to the claim or cause of action occurred”). Yet, just
because a matter is brought post-confirmation does not mean that it will necessarily, if at all, fall
into the “related to” category. A court must first determine whether, for example, the case could
also fit another category such as “arising in.” Id. at 259-63.

 The court in Stoe also determined that Section 1 332(c)(2). the mandatory abstention provision,
applied to cases removed from state court. Id. at 213-16. Mandatory abstention, as noted, is not
an issue in this case.
                                                  5
New York. Id. Once the petition was filed, the Bankruptcy Code prohibited further severance

payments to the plaintiff. Id.    In response, the plaintiff filed an action to recover the unpaid

amounts in Pennsylvania state court pursuant to Pennsylvania’s wage payment laws. Id. Invoking

28 U.S.C.   § 1452, the defendants removed the matter to district court. Id. at 212. The district
court then, among other things, dismissed the case for failing to state a valid claim. Id.

       On appeal, the Third Circuit reviewed the meaning of “arising under,” “arising in,” and

“related to,” as set forth in 28 U.S.C.   § 1334:
               Bankruptcy “arising under”jurisdiction is analogous to 28 U.S.C. §
               1331, which provides for original jurisdiction in district courts “of
               all civil actions arising under the Constitution, laws, or treaties of
               the United States.” I Collier on Bankruptcy § 3.01 [4] [c] [i] at 3—21—
               22 (15th ed. rev. 2005); see also Wood i’. Wood (Matter of Wood),
               825 F.2d 90, 96—97 (5th Cir.1987). The category of proceedings
               “arising in” bankruptcy cases “includes such things as
               administrative matters, orders to turn over property of the estate and
               determinations of the validity, extent, or priority of liens.” I Collier
               on Bankruptcy § 3.01 [4][c][iv] at 3—31 (quotations and footnotes
               omitted). Proceedings “arise in” a bankruptcy case, “if they have no
               existence outside of the bankruptcy.” United States Trustee v.
               Gryphon at the Stone Mansion, Inc., 166 F.3d 552, 556 (3d
               Cir. 1999). Finally, a proceeding is “related to” a bankruptcy case if
               “the outcome of that proceeding could conceivably have any effect
               on the estate being administered in banlcruptcy.” In re Pacor, Inc.
               v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984); see also In re Federal—
               Mogul Global, Inc., 300 F.3d 368, 381 (3d Cir.2002) (noting that
               Pacor “clearly remains good law in this circuit” in this respect).

Id. at 216. The court in Stoc then explained that the difference between “arises under” and “arises

in,” on the one hand, and “related to,” on the other, is whether the plaintiffs claim was a “core”

proceeding or “non-core” proceeding under 28 U.S.C.      § 157. Id. at 217 (citation omitted).6


628 U.S.C. § 157(a) states that each federal district may refer to bankruptcy judges the four types
of cases listed in Section 1334, i.e. those “under,” “arising under,” “arising in,” or “related to.”
Section 157(b) then indicates that a banlcruptcy judge may hear and decide all “core proceedings”
that are “under,” “arise under,” or “arise in” title 11. Banlcruptcy judges may hear non-core
proceedings that are “related to” a case under title 11, but must submit proposed findings of fact
                                                    6
       The Circuit then concluded that the plaintiff’s claim did not “arise under” title 11. Id. at

217. The Sloe court observed that “[w]hether a proceeding is a ‘core’ proceeding that ‘arises

under’ title 11 depends upon whether the Bankruptcy Code creates the cause of action or provides

the substantive right invoked.” Id. (citing Halper v. Halper, 164 F.3d 830, 836, 836—37 n. 7 (3d

Cir. 1999)). The Third Circuit reasoned that the plaintiff’s claim arose under Pennsylvania’s wage

payment law rather than the Bankruptcy Code, finding that its prior holding in Belcufine v. Aloe,

112 F.3d 633 (3d Cir. 1997) did not dictate a different result. Id. The court in Stoe noted that the

Bankruptcy Code did not create the plaintiffs cause of action and the mere fact that bankruptcy

law was implicated in the defense did not convert the plaintiff’s claim to “arising under” title 11.

Id.

       The Circuit similarly found that the plaintiff’s claim did not “arise in” a bankruptcy matter.

Id. at 2 17-18. The Stoe court reasoned as follows:

               [C]laims that “arise in” a bankruptcy case are claims that by their
               nature, not their particular factual circumstance, could only arise in
               the context of a bankruptcy case. See Halper. 164 F.3d at 836
               (proceeding is “core” “if it is a proceeding that, Lw its nature, could
               arise only in the context of a bankruptcy case”) (quotation omitted)
               (emphasis added); I Collier on Bankruptcy § 3.01 [4][c][iv] at 3—31
               (noting that “administrative matters” such as allowance and
               disallowance of claims, orders in respect to obtaining credit,
               determining the dischargeability of debts, discharges, confirmation
               of plans, orders permitting the assumption or rejection of contracts,
               are the principal constituents of “arising in” jurisdiction, and that
                     none of these instances is there a ‘cause of action’ created by
               statute, nor could any of the matters illustrated have been the subject
               of a lawsuit absent the filing of a bankruptcy case[”).j Claims under
               the [Pennsylvania wage payment law] can clearly exist outside the
               context of bankruptcy cases, The only connection that [the
               plaintiff’s] claim has to the [parent company’s] bankruptcy is that,
               in the event that [the plaintiff] is successifil in recovering damages


and conclusion of law to the district court on those matters unless the parties otherwise consent to
the bankruptcy court deciding the non-core matters, 28 U.S.C. § 1 57(c). See also Seven Fields
Dev Corp., 505 F.3d at 253-55 (reviewing Section 157).
                                                  7
                for unpaid wages from the defendants here, those defendants will
                likely seek indemnification from [the parent company]. In that
                sense it is “related to” the [parent company’s] bankruptcy because it
                could “conceivably” have an effect on the estate being administered,

Id. at 218. In so ruling, the Circuit rejected the defendants’ “but for” argument, that is, because

the parent company stopped making payments due to its bankruptcy, the plaintiff’s claim would

not exist but for the bankruptcy case. Id.

       As to Walgreens’ “arising under” argument, clearly MMH’s contract action arises under

state law. The Bankruptcy Code certainly did not create the contract action nor did the Code

provide the substantive right invoked. Instead, Walgreens’ defense is based on the interpretation

of the Bankruptcy Order and whether it eliminated or modified the Operating Covenant as to

Walgreens.

       Walgreens contends that 11 U.S.C.     § 365(f) provides the requisite “substantive right” here.
Def. Opp. at 4. Section 365W) provides as follows:

                Except as provided in subsections (b) and (c) of this section,
                notwithstanding a provision in an executory contract or unexpired
                lease of the debtor, or in applicable law, that prohibits, restricts, or
                conditions the assignment of such contract or lease, the trustee may
                assign such contract or lease under paragraph (2) of this subsection.

11 U.S.C.   § 365(0. Pursuant to Section 365(0, the Bankruptcy Court held the Operating Covenant
unenforceable as an impermissible restriction on assignment. D.E. 1-1 at 73. However, no

“substantive right” was conferred to Walgreens.         Instead, the ruling conferred a right to the

bankruptcy trustee to assign leases irrespective of anti-assignment clauses contained within those

leases. Walgreens’ rights in the Lease are separate from the assignment of those rights under

Section 365. Further, the interpretation of the Banlcmptcy Order and its effects on the Lease goes

to the merits of the case, and “[t]he existence of subject matter jurisdiction is determined before,

not after, adjudication of the merits and depends on the nature, not the validity, of the plaintiffs

                                                   8
claim.” In re Allegheny Health Educ. & Research Found., 383 F.3d 169, 176 (3d Cir. 2004)

(remanding matter to bankruptcy court because court’s resolution of jurisdictional question “was

based on its resolution of the merits of the claim”). Though Waigreens contends the Banlcruptcy

Order “permanently modifjied]” its rights in the Lease, DeE Opp. at 4, 6, its rights are contained

in the Lease (perhaps as modified by the Bankruptcy Order, as Waigreens’ argues) and not in the

Bankruptcy Code.        Moreover, the authorities to which Waigreens cites regarding “core”

proceedings are distinguishable from the instant matter. See, e.g., In re FAH Liquidating Corp.,

567 B.R. 464, 470 (Bankr. D. Del. 2017) (finding “arising in” jurisdiction where claims were

“inseparable from the [bankruptcy] [p]lan” because they implicated the debtor’s assets). Here, the

debtor’s estate has been administered and closed, the debtor’s assets are not at issue, and the debtor

is not a party to the action.

        Turning to Waigreens’ “arising in” argument, “[c]laims that ‘arise in’ a bankruptcy case

are claims that by their nature, not their particular factual circumstances, could only arise in the

context of a banh7ltptcv case.” In re Seven Fields Dcv. Corp., 505 F.3d 237, 260 (3d Cfr. 2007)

(emphasis added). Here, Walgreens points to a prior bankruptcy action, from which it obtained

the Lease, not an ongoing bankruptcy case.         The category of proceedings for “arising in”

bankruptcy cases “includes such things as administrative matters, orders to turn over property of

the estate and determinations of the validity, extent, or priority of liens.” Stoe, 436 F.3d at 216

(citation omitted). By contrast, MMH’s claim is a contract claim that can exist in state court

independent of a bankruptcy proceeding. As a result, this case does not invoke “arising in”

bankruptcy jurisdiction. See Susqeuhanna Commercial Fin. Inc.       i   Herdocia, No. 06-5125, 2007

WL 137837, at *3 (ED. Pa. Jan. 16, 2007) (explaining that case did not arise in title 11 because

“[p]laintiff could certainly allege breach of contract claims against defendant if [the third-party



                                                  9
vendor] were not a debtor in the Texas bankruptcy proceeding”). In addition, a matter may meet

the “arising in” requirement if it alleges impropriety or negligence by a trustee or court-appointed

manager that occurred during the bankruptcy process, i.e. pre-confirmation. See Seven Fields Dcv.

Corp., 505 F.3d 237 at 259-63. MMH’s case does not do so.

         In sum, the Court lacks subject matter jurisdiction over this matter.

         Moreover, even if the Court had subject matter jurisdiction based on an “arising under” or

“arising in” analysis, this Court would nevertheless remand this matter pursuant to 28 U.S.C.      §
1452(b). Section 1452(b) provides, in relevant part, that “[t]he court to which such claim or cause

of action is removed may remand such claim or cause of action on any equitable ground.” 28

U.S.C.   §   1452(b).   Equitable considerations, in this context, do not refer to the traditional

distinction between equitable and legal grounds, but instead mean that which is “reasonable, fair,

or appropriate.” Seven Fields Dcv. Corp., 505 F.3d at 245 (internal quotations and citations

omitted). The decision to equitably remand under Section 1452(b) is discretionary and broad. See

Prudential Ins. Co. ofAm. v. Barclays Bank PLC, No. 12-5854, 2013 WL 221995, at *3..9 (D.N.J.

Jan. 22,2013).

         A court in this district has observed that the factors courts consider for equitable remand

pursuant to Section 1452(b) and permissive abstention pursuant to Section 1334(c)(j) are

“essentially identical.” Prudential Ins. Co. ofAm. v. J.P. Morgan Secs. LLC, No. 12-3489, 2012

WL 6771977, at *6 (D.N.J. Dec. 20, 2012). The factors include the following:

                 (1) the effect on the efficient administration of the bankruptcy estate;
                 (2) the extent to which issues of state law predominate; (3) the
                 difficulty or unsettled nature of state law; (4) comity; (5) the degree
                 of relatedness or remoteness of the proceeding to the main
                 banlcruptcy case; (6) the existence of a right to a jury trial; and (7)
                 prejudice to involuntarily removed defendants.




                                                   10
Id. However, while these factors may be pertinent to the decision, they may also be unduly

restrictive.    See I Collier on Bankruptcy      § 3.07[5J (noting that section 1452(b)      “gives   broad

discretion to remand        .   on ‘any equitable ground’   .   .   a term that includes almost any ground

believed appropriate by the court”).

        Here, MMH’s state case will not have an effect on the administration of the bankruptcy

estate. The bankruptcy matter is closed, and the Debtor is not a party to this case. Moreover,

MMH’s contract action is based on New Jersey law, although such law is not unsettled. Finally,

while there are no defendants who be prejudiced by involuntary removal, the Court also cannot

discern any undue prejudice to Walgreens if this matter were to proceed in state court. See, e.g.,

Adams   i   Ins. Co. ofN Am., 426 F. Supp. 2d 356, 382 (S.D. W.Va. 2006) (remanding pursuant to

Section 1452(b) because, among other things, the action was based on state law and none of the

parties were debtors). As a result, the Court would remand this matter pursuant to Section 1452(b)

if it had subject matter jurisdiction.

               Because the Court lacks jurisdiction, it remands this matter. Assuming, arguendo, that

the Court had subject matter jurisdiction, it would nevertheless remand this matter on equitable

grounds pursuant to Section 1452(b).7

        Therefore, for the foregoing reasons, and for good cause shown,



‘


  MMH also argues that Walgreens should be responsible for attorney’s fees and costs under 28
U.S.C. § 1447(c). P1. Br. at 17. “Absent ‘unusual circumstances,’ attorney’s fees may be awarded
‘only where the removing party lacked an objectively reasonable basis for seeing removal.”
Gallagher v. Johnson & Johnson Consumer Cos., Inc., 169 F. Supp. 3d 598, 611 n.lO (D.N.J.
2016) (quoting Martin i’. Franklin Capital ‘oip., 546 U.S. 132, 141 (2005)), Here, the Court
cannot conclude that Waigreens lacked “an objectively reasonable basis” in removing this matter.
Rather, Walgreens identified the substantive rights it believed to have under the Bankruptcy Code.
See Danner v. Tower Acquisition, LLc, No. 06-2270, 2007 WL 1521201, at * I (M.D. Pa. May 22,
2007) (ordering defendant to pay plaintiffs costs for remand where “[d]efendant did not specif’
what rights conferred by sections 363 and 365 were involved”). Consequently, the Court will not
award MMH attorney’s fees and costs.
                                                     11
                       24th
       IT IS on this          day of March, 2020

       ORDERED that Plaintiffs motion to remand (D.E. 11) is GRANTED; and it is further

       ORDERED that this matter is REMANDED to the Superior Court of New Jersey,

Chancery Division, Union County; and it is further

       ORDERED that the Clerk of the Court is directed to close this matter.



                                                                     Q-i    /
                                                   John Michael Vazqi.Wz, ‘IXS.D.J.




                                                     12
